

	

		II

		109th CONGRESS

		1st Session

		S. 591

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Thomas (for himself,

			 Mr. Craig, Mr.

			 Enzi, Mr. Stevens, and

			 Mr. Burns) introduced the following bill;

			 which was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To limit the acquisition by the United States of land

		  located in a State in which 25 percent or more of the land in that State is

		  owned by the United States.

	

	

		1.Short titleThis Act may be cited as the

			 No Net Loss of Private Land

			 Act.

		2.Limitation on

			 acquisition of land

			(a)In

			 generalNotwithstanding any other law, the United States may

			 acquire an interest in 100 or more acres of land within a State described in

			 subsection (c) only if, before any such acquisition, the United States disposes

			 of the surface estate to land in that State in accordance with subsection

			 (b).

			(b)Disposition of

			 surface estateThe disposition of the surface estate in land by

			 the United States qualifies for the purposes of this section if—

				(1)the value of the

			 surface estate of the land disposed of by the United States is approximately

			 equal to the value of the interest in land subject to this section that is to

			 be acquired by the United States, as determined by the head of the department,

			 agency, or independent establishment concerned; and

				(2)the head of the

			 department, agency, or independent establishment concerned certifies that the

			 United States has disposed of land for the purpose of this section.

				(c)Affected

			 StatesA State is described in this section if—

				(1)it is 1 of the

			 States of the United States; and

				(2)25 percent or

			 more of the land within that State is owned by the United States.

				(d)AcquisitionFor

			 the purpose of this section, the term acquire includes acquisition

			 by donation, purchase with donated or appropriated funds, exchange, devise, and

			 condemnation.

			(e)ApplicabilityThis

			 section does not apply to—

				(1)any land held in

			 trust for the benefit of an Indian tribe or individual or held by an Indian

			 tribe or individual subject to a restriction by the United States against

			 alienation;

				(2)real property

			 acquired pursuant to a foreclosure under title 18, United States Code;

				(3)real property

			 acquired by any department, agency, or independent establishment in its

			 capacity as a receiver, conserver, or liquidating agent which is held by that

			 department, agency, or independent establishment in its capacity as a receiver,

			 conserver, or liquidating agent pending disposal;

				(4)real property

			 that is subject to seizure, levy, or lien under the Internal Revenue Code of

			 1986; or

				(5)real property

			 that is securing a debt owed to the United States.

				(f)WaiverThe

			 head of a department, agency, or instrumentality of the United States may waive

			 the requirements of this section with respect to the acquisition of land by

			 that department, agency, or instrumentality during any period in which there is

			 in effect a declaration of war or a national emergency declared by the

			 President.

			

